DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from KR1020190078197 filed in Korea on 06/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is considered and attached. 
Allowable Subject Matter
Claims 1, 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record: US2020/0176478A1; US2019/0296051A1; US2019/0227362A1; US2019/0109184A1; US2015/0220191A1; US2015/0009427A1. 
	Claim 1 recites “ An electronic apparatus comprising: a base substrate; a plurality of first sensing electrodes on the base substrate; a plurality of second sensing electrodes spaced apart from the first sensing electrodes; a plurality of first sensing lines connected to ends of the first sensing electrodes, respectively; a plurality of second sensing lines respectively connected to ends of the second sensing electrodes and spaced apart from the first sensing lines; and a connection line to connect two second sensing patterns, which are spaced apart from each 
None of the prior arts of record discloses “wherein each of the first sensing lines comprises a trench line connected to one first sensing electrode of the first sensing electrodes and crossing the connection line so as to be insulated from the connection line, and wherein the connection line comprises: a plurality of line parts on the same layer as the trench line and spaced apart from each other with the trench line therebetween on a plane; and a bridge part on a layer that is different from that on which the line parts are on and overlapping the trench line on the plane, the bridge part connecting the line parts to each other, wherein the bridge part has conductivity less than that of the trench line.” 	

Accordingly, the independent claim 1 is allowed. The dependent claims 2-13 are also allowed based on their respective dependencies from the independent claim 1. 

	Claim 14 recites “an electronic apparatus comprising: a first sensing electrode comprising a first column electrode having a first length in a first direction and a second column electrode having a length in the first direction less than the first length; a second sensing 
None of the prior arts of record discloses “a connection line configured to connect the sensing patterns of the second row electrode to each other, the connection line crossing the trench line so as to be insulated from the trench line, wherein the connection line comprises: a bridge part overlapping the trench line on a plane; and line parts spaced apart from each other with the trench line therebetween, the line parts being connected to each other through the bridge part, wherein the trench line is on the bridge part in a cross-section.”

Accordingly, the independent claim 14 is allowed. The dependent claims 15-20 are also allowed based on their respective dependencies from the independent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627